Exhibit 10.1

CARRIAGE SERVICES, INC.

SECOND AMENDED AND RESTATED

2006 LONG-TERM INCENTIVE PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Establishment and Purpose. Carriage Services, Inc. (“Carriage”) hereby
further amends and restates the Carriage Services, Inc. 2006 Long-Term Incentive
Plan (the “Plan”) as set forth in this document. The purposes of the Plan are to
attract and retain highly qualified individuals to perform services for Carriage
and its Affiliates and to serve on Carriage’s Board of Directors, to further
align the interests of those individuals with those of the stockholders of
Carriage, and closely link compensation with Company performance. Carriage is
committed to creating long-term stockholder value. Carriage’s compensation
philosophy is based on a belief that Carriage can best create stockholder value
if employees and directors act and are rewarded as business owners. Carriage
believes that an equity stake through equity compensation programs effectively
aligns employee and stockholder interests by motivating and rewarding
performance that will enhance stockholder value.

1.2 Effectiveness and Term. The Plan originally became effective as of May 25,
2006, and was amended and restated on May 18, 2010 to incorporate the previous
amendment to the Plan and certain other changes. The Plan is hereby further
amended and restated as of May 24, 2012 (the “Effective Date”) to incorporate
certain changes. Unless terminated earlier by the Board pursuant to
Section 13.1, the Plan shall terminate on the day prior to the tenth anniversary
of the Effective Date. Notwithstanding the foregoing, this amendment and
restatement of the Plan is expressly conditioned upon the approval by the
holders of a majority of all shares of Common Stock present, or represented, and
entitled to vote at a meeting of Carriage’s stockholders. If the stockholders of
Carriage should fail to so approve the Plan, this amendment and restatement of
the Plan shall not be of any force or effect.

ARTICLE II

DEFINITIONS

2.1 “Affiliate” means (a) with respect to Incentive Stock Options, a “parent
corporation” or a “subsidiary corporation” of Carriage, as those terms are
defined in Sections 424(e) and (f) of the Code, respectively, and (b) with
respect to other Awards, (i) a “parent corporation” or a subsidiary corporation”
of Carriage as defined in (a) above, or (ii) any other person with whom Carriage
would be considered a single employer under Section 414(b) of the Code
(controlled group of corporations) or Section 414(c) of the Code (partnerships,
proprietorships, etc., under common control), provided that in applying Code
Sections 1563(a)(1), (2) and (3) for purposes of determining a controlled group
of corporations under Section 414(b) of the Code, the language “at least
50 percent” shall be used instead of “at least 80 percent” each place it appears
in Code Sections 1563(a)(1), (2) and (3), and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.

2.2 “ASC Topic 718” means Accounting Standards Codification Topic 718,
Compensation – Stock Compensation, or any successor accounting standard.

2.3 “Award” means an award granted to a Participant in the form of Options,
SARs, Restricted Stock, Performance Awards, Stock Awards or Other Incentive
Awards, whether granted singly or in combination.



--------------------------------------------------------------------------------

2.4 “Award Agreement” means a written agreement between Carriage and a
Participant that sets forth the terms, conditions, restrictions and limitations
applicable to an Award.

2.5 “Board” means the Board of Directors of Carriage.

2.6 “Carriage” means Carriage Services, Inc., a Delaware corporation, or any
successor thereto.

2.7 “Cause” means a finding by the Committee of acts or omissions constituting,
in the Committee’s reasonable judgment, (a) a breach of duty by the Participant
in the course of his employment involving fraud, acts of dishonesty (other than
inadvertent acts or omissions), disloyalty to the Company, or moral turpitude
constituting criminal felony; (b) conduct by the Participant that is materially
detrimental to the Company, monetarily or otherwise, or reflects unfavorably on
the Company or the Participant to such an extent that the Company’s best
interests reasonably require the termination of the Participant’s employment;
(c) acts or omissions of the Participant materially in violation of his
obligations under any written employment or other agreement between the
Participant and the Company or at law; (d) the Participant’s failure to comply
with or enforce Company policies concerning equal employment opportunity,
including engaging in sexually or otherwise harassing conduct; (e) the
Participant’s repeated insubordination; (f) the Participant’s failure to comply
with or enforce, in any material respect, all other personnel policies of the
Company; (g) the Participant’s failure to devote his full (or other required)
working time and best efforts to the performance of his responsibilities to the
Company; or (h) the Participant’s conviction of, or entry of a plea agreement or
consent decree or similar arrangement with respect to a felony or any violation
of federal or state securities laws.

2.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations.

2.9 “Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be designated by the Board to administer the Plan,
which committee shall consist of two or more members of the Board; provided,
however, that with respect to the application of the Plan to Awards made to
Outside Directors, the “Committee” shall be the Board. During such time as the
Common Stock is registered under Section 12 of the Exchange Act, each member of
the Committee shall be an Independent Director. To the extent that no Committee
exists that has the authority to administer the Plan, the functions of the
Committee shall be exercised by the Board.

2.10 “Common Stock” means the common stock of Carriage, $.01 par value per
share, or any stock or other securities of hereafter issued or issuable in
substitution or exchange for the Common Stock.

2.11 “Company” means Carriage and any Affiliate.

2.12 “Corporate Change” means (a) the dissolution or liquidation of Carriage;
(b) a reorganization, merger or consolidation of Carriage with one or more
corporations (other than a merger or consolidation effecting a reincorporation
of Carriage in another state or any other merger or consolidation in which the
stockholders of the surviving corporation and their proportionate interests
therein immediately after the merger or consolidation are substantially
identical to the stockholders of Carriage and their proportionate interests
therein immediately prior to the merger or consolidation) (collectively, a
“Corporate Change Merger”); (c) the sale of all or substantially all of the
assets of the Company; or (d) the occurrence of a Change in Control. A “Change
in Control” shall be deemed to have occurred if (i) individuals who were
directors of Carriage immediately prior to a Control Transaction shall cease,
within two years of such Control Transaction to constitute a majority of the
Board (or of the Board of Directors of any successor to

 

2



--------------------------------------------------------------------------------

Carriage or to a company which has acquired all or substantially all its assets)
other than by reason of an increase in the size of the membership of the
applicable Board that is approved by at least a majority of the individuals who
were directors of Carriage immediately prior to such Control Transaction or
(ii) any entity, person or Group acquires shares of Carriage in a transaction or
series of transactions that result in such entity, person or Group directly or
indirectly owning beneficially 50% or more of the outstanding shares of Common
Stock. As used herein, “Control Transaction” means (A) any tender offer for or
acquisition of capital stock of Carriage pursuant to which any person, entity,
or Group directly or indirectly acquires beneficial ownership of 20% or more of
the outstanding shares of Common Stock; (B) any Corporate Change Merger of
Carriage; (C) any contested election of directors of Carriage; or (D) any
combination of the foregoing, any one of which results in a change in voting
power sufficient to elect a majority of the Board. As used herein, “Group” means
persons who act “in concert” as described in Sections 13(d)(3) and/or 14(d)(2)
of the Exchange Act.

2.13 “Effective Date” means the date the Plan became effective as provided in
Section 1.2.

2.14 “Employee” means an employee of the Company; provided, however, that the
term “Employee” does not include an Outside Director.

2.15 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.16 “Fair Market Value” means (a) for so long as the Common Stock is listed on
the New York Stock Exchange or any other national stock exchange, the average of
the highest and lowest selling prices for such stock as quoted on such exchange
for the date the Award is granted (or if there are no sales for such date of
grant, then for the last preceding business day on which there were sales),
(b) if the Common Stock is traded in the over-the-counter market, the average of
the representative closing bid and asked prices as reported by NASDAQ for the
date the Award is granted (or if there was no quoted price for such date of
grant, then for the last preceding business day on which there was a quoted
price), or (c) if the Common Stock is traded in the NASDAQ National Market
System, the average of the highest and lowest selling prices for such stock as
quoted on the NASDAQ National Market System for the date the Award is granted
(or if there are no sales for such date of grant, then for the last preceding
business day on which there were sales), or (d) if the Common Stock is not
reported or quoted by any such organization, fair market value of the Common
Stock as determined in good faith by the Committee using a “reasonable
application of a reasonable valuation method” within the meaning Section 409A of
the Code and the regulations thereunder. Notwithstanding the foregoing, “Fair
Market Value” with respect to an Incentive Stock Option shall mean fair market
value as determined in good faith by the Committee within the meaning of
Section 422 of the Code.

2.17 “Good Reason” means any of the following actions if taken without the
Participant’s prior written consent: (a) any material failure by the Company to
comply with its obligations under the terms of a written employment agreement;
(b) any demotion of the Participant as evidenced by a material reduction in the
Participant’s responsibilities, duties, compensation, or benefits; or (c) any
permanent relocation of the Participant’s place of business to a location 50
miles or more from the then-current location. Neither a transfer of employment
among Carriage and any of its Affiliates, a change in any co-employment
relationship, nor a mere change in job title or reporting structure constitutes
“Good Reason.”

2.18 “Grant Date” means the date an Award is determined to be effective by the
Committee upon the grant of such Award.

2.19 “Inability to Perform” means and shall be deemed to have occurred if the
Participant has been determined under the Company’s or any co-employer’s
long-term disability plan to be eligible for long-term disability benefits. In
the absence of the Participant’s participation in, application for benefits

 

3



--------------------------------------------------------------------------------

under, or existence of such a plan, “Inability to Perform” means a finding by
the Committee in its sole judgment that the Participant is, despite any
reasonable accommodation required by law, unable to perform the essential
functions of his position because of an illness or injury for (a) 60% or more of
the normal working days during six consecutive calendar months or (b) 40% or
more of the normal working days during twelve consecutive calendar months.

2.20 “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422(b) of the Code.

2.21 “Independent Director” means a member of the Board who: (a) meets the
independence requirements of the New York Stock Exchange (or such other exchange
or quotation system upon which the shares of Common Stock are listed or quoted),
(b) from and after the date on which the remuneration paid pursuant to the Plan
becomes subject to the deduction limitation under Section 162(m) of the Code,
qualifies as an “outside director” under Section 162(m) of the Code,
(c) qualifies as a “non-employee director” of Carriage under Rule 16b-3, and
(d) satisfies independence criteria under any other applicable laws or
regulations relating to the issuance of shares of Common Stock to Employees.

2.22 “NASDAQ” means The NASDAQ Stock Market, Inc.

2.23 “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.24 “Option” means an option to purchase shares of Common Stock granted to a
Participant pursuant to Article VII. An Option may be either an Incentive Stock
Option or a Nonqualified Stock Option, as determined by the Committee.

2.25 “Other Incentive Award” means an incentive award granted to a Participant
pursuant to Article XI.

2.26 “Outside Director” means a member of the Board who is either: (a) an
Independent Director, or (b) another member of the Board who may be an Employee
but who is not an executive officer of Carriage.

2.27 “Participant” means an Employee or Outside Director who has been granted an
Award; provided, however, that no Award that may be settled in Common Stock may
be issued to a Participant that is not a natural person.

2.28 “Performance Award” means an Award granted to a Participant pursuant to
Article X to receive cash or Common Stock conditioned in whole or in part upon
the satisfaction of specified performance criteria.

2.29 “Permitted Transferee” shall have the meaning given such term in
Section 14.4.

2.30 “Plan” means the Carriage Services, Inc. Amended and Restated 2006
Long-Term Incentive Plan, as in effect and amended from time to time.

2.31 “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture.

2.32 “Restricted Stock” means a share of Common Stock granted to a Participant
pursuant to Article IX that is subject to such terms, conditions, and
restrictions as may be determined by the Committee.

 

4



--------------------------------------------------------------------------------

2.33 “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation that may be in effect from time to
time.

2.34 “SEC” means the United States Securities and Exchange Commission, or any
successor agency or organization.

2.35 “Section 16 Participant” means a Participant who is subject to Section 16
of the Exchange Act.

2.36 “Securities Act” means the Securities Act of 1933, as amended.

2.37 “Stock Appreciation Right” or “SAR” means a right granted to a Participant
pursuant to Article VIII with respect to a share of Common Stock to receive upon
exercise cash, Common Stock or a combination of cash and Common Stock, equal to
the appreciation in value of a share of Common Stock.

2.38 “Stock Award” means a stock award granted to a Participant pursuant to
Article XI.

ARTICLE III

PLAN ADMINISTRATION

3.1 Plan Administrator and Discretionary Authority. The Plan shall be
administered by the Committee. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms. The Committee shall have all the authority that may be necessary
or helpful to enable it to discharge its responsibilities with respect to the
Plan. Without limiting the generality of the preceding sentence, the Committee
shall have the exclusive right to: (a) interpret the Plan and the Award
Agreements executed hereunder; (b) decide all questions concerning eligibility
for, and the amount of, Awards granted under the Plan; (c) construe any
ambiguous provision of the Plan or any Award Agreement; (d) prescribe the form
of Award Agreements; (v) correct any defect, supply any omission or reconcile
any inconsistency in the Plan or any Award Agreement; (e) issue administrative
guidelines as an aid to administering the Plan and make changes in such
guidelines as the Committee from time to time deems proper; (f) make regulations
for carrying out the Plan and make changes in such regulations as the Committee
from time to time deems proper; (g) determine whether Awards should be granted
singly or in combination; (h) to the extent permitted under the Plan, grant
waivers of Plan terms, conditions, restrictions and limitations; (i) accelerate
the exercise, vesting or payment of an Award when such action or actions would
be in the best interests of the Company; (j) require Participants to hold a
stated number or percentage of shares of Common Stock acquired pursuant to an
Award for a stated period; and (k) take any and all other actions the Committee
deems necessary or advisable for the proper operation or administration of the
Plan. The Committee shall have authority in its sole discretion with respect to
all matters related to the discharge of its responsibilities and the exercise of
its authority under the Plan, including without limitation its construction of
the terms of the Plan and its determination of eligibility for participation in,
and the terms of Awards granted under, the Plan. The decisions of the Committee
and its actions with respect to the Plan shall be final, conclusive and binding
on all persons having or claiming to have any right or interest in or under the
Plan, including without limitation Participants and their respective Permitted
Transferees, estates, beneficiaries and legal representatives.

3.2 Liability; Indemnification. No member of the Committee, nor any person to
whom it has delegated authority, shall be personally liable for any action,
interpretation or determination made in good faith with respect to the Plan or
Awards granted hereunder, and each member of the Committee (or delegatee of the
Committee) shall be fully indemnified and protected by Carriage with respect to
any liability he may incur with respect to any such action, interpretation or
determination, to the maximum extent permitted by applicable law.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

SHARES SUBJECT TO THE PLAN

4.1 Available Shares.

(a) Subject to adjustment as provided in Section 4.2, the maximum number of
shares of Common Stock that shall be available for grant of Awards under the
Plan shall be 5,000,000 shares of Common Stock.

(b) The maximum number of shares of Common Stock that may be subject to
Incentive Stock Options granted under the Plan is 5,000,000. The limitations
provided in this Section 4.1(b) shall be subject to adjustment as provided in
Section 4.2.

(c) Shares of Common Stock issued pursuant to the Plan may be original issue or
treasury shares or a combination of the foregoing, as the Committee, in its sole
discretion, shall from time to time determine. During the term of the Plan,
Carriage will at all times reserve and keep available such number of shares of
Common Stock as shall be sufficient to satisfy the requirements of the Plan.

4.2 Adjustments for Recapitalizations and Reorganizations. Subject to
Article XII, if there is any change in the number or kind of shares of Common
Stock outstanding (a) by reason of a stock dividend, spin-off, recapitalization,
stock split, or combination or exchange of shares, (b) by reason of a merger,
reorganization, or consolidation, (c) by reason of a reclassification or change
in par value, or (d) by reason of any other extraordinary or unusual event
affecting the outstanding Common Stock as a class without Carriage’s receipt of
consideration, or if the value of outstanding shares of Common Stock is reduced
as a result of a spin-off or Carriage’s payment of an extraordinary cash
dividend, or distribution or dividend or distribution consisting of any assets
of Carriage other than cash, the maximum number and kind of shares of Common
Stock available for issuance under the Plan, the maximum number and kind of
shares of Common Stock for which any individual may receive Awards in any fiscal
year or under the Plan, the number and kind of shares of Common Stock covered by
outstanding Awards, and the price per share or the applicable market value or
performance target of such Awards shall be appropriately adjusted by the
Committee to reflect any increase or decrease in the number of, or change in the
kind or value of, issued shares of Common Stock to preclude, to the extent
practicable, the enlargement or dilution of rights under such Awards; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated.

4.3 Adjustments for Awards. The Committee shall have sole discretion to
determine the manner in which shares of Common Stock available for grant of
Awards under the Plan are counted. Without limiting the discretion of the
Committee under this Section 4.3, unless otherwise determined by the Committee,
the following rules shall apply for the purpose of determining the number of
shares of Common Stock available for grant of Awards under the Plan:

(a) Options, Restricted Stock and Stock Awards. The grant of Options, Restricted
Stock or Stock Awards shall reduce the number of shares of Common Stock
available for grant of Awards under the Plan by the number of shares of Common
Stock subject to such an Award.

(b) SARs. The grant of SARs that may be paid or settled (i) only in Common Stock
or (ii) in either cash or Common Stock shall reduce the number of shares
available for grant of Awards under the Plan by the number of shares subject to
such an Award; provided, however, that

 

6



--------------------------------------------------------------------------------

upon the exercise of SARs, the excess of the number of shares of Common Stock
with respect to which the Award is exercised over the number of shares of Common
Stock issued upon exercise of the Award shall again be available for grant of
Awards under the Plan.

(c) Performance Awards and Other Incentive Awards. The grant of a Performance
Award or Other Incentive Award denominated in shares of Common Stock and that
may be paid or settled (i) only in Common Stock or (ii) in either Common Stock
or cash or a combination thereof shall reduce the number of shares available for
grant of Awards under the Plan by the number of shares subject to such an Award;
provided, however, that upon settlement of the Award, the excess, if any, of the
number of shares of Common Stock that had been subject to such Award over the
number of shares of Common Stock issued upon its settlement shall again be
available for grant of Awards under the Plan. The grant of a Performance Award
or Other Incentive Award denominated in cash and that may be paid or settled
(i) only in cash or (ii) in either Common Stock or cash or a combination thereof
shall reduce the number of shares available for grant of Awards under the Plan
by the number of shares of Common Stock, if any, that are actually issued with
respect to such Award. The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting and make adjustments if the
number of shares of Common Stock actually delivered differs from the number of
shares previously counted in connection with an Award.

(d) Cancellation, Forfeiture and Termination. If any Award referred to in
Sections 4.3(a), (b), or (c) (other than an Award that may be paid or settled
only for cash) is canceled or forfeited, or terminates, expires or lapses, for
any reason, the shares then subject to such Award shall again be available for
grant of Awards under the Plan.

(e) Payment of Exercise Price and Withholding Taxes. If previously acquired
shares of Common Stock are used to pay the exercise price of an Award, the
number of shares available for grant of Awards under the Plan shall be increased
by the number of shares delivered as payment of such exercise price. If
previously acquired shares of Common Stock are used to pay withholding taxes
payable upon exercise, vesting or payment of an Award, or shares of Common Stock
that would be acquired upon exercise, vesting or payment of an Award are
withheld to pay withholding taxes payable upon exercise, vesting or payment of
such Award, the number of shares available for grant of Awards under the Plan
shall be increased by the number of shares delivered or withheld as payment of
such withholding taxes.

ARTICLE V

ELIGIBILITY

The Committee shall select Participants from those Employees and Outside
Directors who, in the opinion of the Committee, are in a position to make a
significant contribution to the success of the Company. Once a Participant has
been selected for an Award by the Committee, the Committee shall determine the
type and size of Award to be granted to the Participant and shall establish in
the related Award Agreement the terms, conditions, restrictions and limitations
applicable to the Award, in addition to those set forth in the Plan and the
administrative guidelines and regulations, if any, established by the Committee.

ARTICLE VI

FORM OF AWARDS

6.1 Form of Awards. Awards may be granted under the Plan, in the Committee’s
sole discretion, in the form of Options pursuant to Article VII, SARs pursuant
to Article VIII, Restricted Stock pursuant to Article IX, Performance Awards
pursuant to Article X, and Stock Awards and Other Incentive

 

7



--------------------------------------------------------------------------------

Awards pursuant to Article XI, or a combination thereof. All Awards shall be
subject to the terms, conditions, restrictions and limitations of the Plan. The
Committee may, in its sole discretion, subject any Award to such other terms,
conditions, restrictions and/or limitations (including without limitation the
time and conditions of exercise, vesting or payment of an Award and restrictions
on transferability of any shares of Common Stock issued or delivered pursuant to
an Award), provided they are not inconsistent with the terms of the Plan. The
Committee may, but is not required to, subject an Award to such conditions as it
determines are necessary or appropriate to ensure that an Award constitutes
“qualified performance based compensation” within the meaning of Section 162(m)
of the Code and the regulations thereunder. Awards under a particular Article of
the Plan need not be uniform, and Awards under more than one Article of the Plan
may be combined in a single Award Agreement. Any combination of Awards may be
granted at one time and on more than one occasion to the same Participant.

6.2 No Repricing or Reload Rights. Except for adjustments made pursuant to
Section 4.2, no Award may be repriced, replaced, regranted through cancellation
or otherwise modified without stockholder approval, if the effect would be to
reduce the exercise price for the shares underlying such Award. The Committee
may not cancel an outstanding Option that is under water for the purpose of
granting a replacement Award of a different type.

6.3 Loans. The Committee may, in its sole discretion, approve the extension of a
loan by the Company to a Participant who is an Employee to assist the
Participant in paying the exercise price or purchase price of an Award;
provided, however, that no loan shall be permitted if the extension of such loan
would violate any provision of applicable law (including but not limited to
Section 402 of the Sarbanes-Oxley Act of 2002). Any loan will be made upon such
terms and conditions as the Committee shall determine.

ARTICLE VII

OPTIONS

7.1 General. Awards may be granted in the form of Options that may be Incentive
Stock Options or Nonqualified Stock Options, or a combination of both; provided,
however, that Incentive Stock Options may be granted only to Employees. The
maximum number of shares of Common Stock that may be subject to all Options
granted under the Plan to any one Participant (i) during the fiscal year of
Carriage in which the Participant is first hired by the Company is 100,000
shares and (ii) during each subsequent fiscal year is 100,000 shares.

7.2 Terms and Conditions of Options. An Option shall be exercisable in whole or
in such installments and at such times as may be determined by the Committee.
The price at which a share of Common Stock may be purchased upon exercise of an
Option shall be determined by the Committee, but such exercise price shall not
be less than 100% of the Fair Market Value per share of Common Stock on the
Grant Date unless the Option was granted through the assumption of, or in
substitution for, outstanding awards previously granted to individuals who
became Employees as a result of a merger, consolidation, acquisition, or other
corporate transaction involving the Company and complies with Section 409A of
the Code. Except as otherwise provided in Section 7.3, the term of each Option
shall be as specified by the Committee; provided, however, that no Options shall
be exercisable later than ten years after the Grant Date. Options may be granted
with respect to Restricted Stock or shares of Common Stock that are not
Restricted Stock, as determined by the Committee in its sole discretion.

 

8



--------------------------------------------------------------------------------

7.3 Restrictions Relating to Incentive Stock Options.

(a) Options granted in the form of Incentive Stock Options shall, in addition to
being subject to the terms and conditions of Section 7.2, comply with
Section 422(b) of the Code. To the extent the aggregate Fair Market Value
(determined as of the times the respective Incentive Stock Options are granted)
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by an individual during any calendar year under all incentive
stock option plans of the Company exceeds $100,000, such excess Incentive Stock
Options shall be treated as options that do not constitute Incentive Stock
Options. The Committee shall determine, in accordance with the applicable
provisions of the Code and based on information available to it, which of a
Participant’s Incentive Stock Options will not constitute Incentive Stock
Options because of such limitation and will notify the Participant of such
determination as soon as practicable after such determination (but without
liability for any failure or delay in providing such notification). The price at
which a share of Common Stock may be purchased upon exercise of an Incentive
Stock Option shall be determined by the Committee, but such exercise price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
Grant Date. No Incentive Stock Option shall be granted to an Employee under the
Plan if, at the time such Option is granted, such Employee owns stock possessing
more than 10% of the total combined voting power of all classes of stock of
Carriage or an Affiliate, within the meaning of Section 422(b)(6) of the Code,
unless (i) on the Grant Date of such Option, the exercise price of such Option
is at least 110% of the Fair Market Value of the Common Stock subject to the
Option and (ii) such Option by its terms is not exercisable after the expiration
of five years from the Grant Date of the Option.

(b) Each Participant awarded an Incentive Stock Option shall notify Carriage in
writing immediately after the date he or she makes a disqualifying disposition
of any shares of Common Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the Grant Date of the Incentive Stock Option or (ii) one year after the
date of exercise of the Incentive Stock Option.

7.4 Exercise of Options.

(a) Subject to the terms and conditions of the Plan, Options shall be exercised
by the delivery of a written notice of exercise to Carriage, setting forth the
number of whole shares of Common Stock with respect to which the Option is to be
exercised, accompanied by full payment for such shares.

(b) Upon exercise of an Option, the exercise price of the Option shall be
payable to Carriage in full either: (i) in cash or an equivalent acceptable to
the Committee, or (ii) in the sole discretion of the Committee and in accordance
with any applicable administrative guidelines established by the Committee, by
tendering one or more previously acquired nonforfeitable, unrestricted shares of
Common Stock that have been held by the Participant for at least six months
having an aggregate Fair Market Value at the time of exercise equal to the total
exercise price, or (iii) in a combination of the forms of payment specified in
clauses (i) and (ii) above.

(c) During such time as the Common Stock is registered under Section 12 of the
Exchange Act, to the extent permissible under applicable law, payment of the
exercise price of an Option may also be made, in the absolute discretion of the
Committee , by delivery to Carriage or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the shares with respect
to which the Option is exercised and deliver the sale or margin loan proceeds
directly to Carriage to pay the exercise price and any required withholding
taxes.

 

9



--------------------------------------------------------------------------------

(d) As soon as reasonably practicable after receipt of written notification of
exercise of an Option and full payment of the exercise price and any required
withholding taxes, Carriage shall (i) deliver to the Participant, in the
Participant’s name or the name of the Participant’s designee, a stock
certificate or certificates in an appropriate aggregate amount based upon the
number of shares of Common Stock purchased under the Option, or (ii) cause to be
issued in the Participant’s name or the name of the Participant’s designee, in
book-entry form, an appropriate number of shares of Common Stock based upon the
number of shares purchased under the Option.

7.5 Termination of Employment. Each Award Agreement embodying the Award of an
Option shall set forth the extent to which the Participant shall have the right
to exercise the Option following termination of the Participant’s employment
with the Company. Such provisions shall be determined by the Committee in its
absolute discretion, need not be uniform among all Options granted under the
Plan and may reflect distinctions based on the reasons for termination of
employment. In the event a Participant’s Award Agreement embodying the award of
an Option does not set forth such termination provisions, the following
termination provisions shall apply with respect to such Award:

(a) Termination Other Than For Cause. If the employment of a Participant shall
terminate for any reason other than Cause, each outstanding Option held by the
Participant may be exercised, to the extent then vested, until the earlier of
(i) the expiration of one year from the date of such termination of employment
or (ii) the expiration of the term of such Option.

(b) Termination for Cause. Notwithstanding paragraph (a) above, if the
employment of a Participant shall terminate for Cause, each outstanding Option
held by the Participant may be exercised, to the extent then vested, until the
earlier of (i) the expiration of 30 days from the date of such termination of
employment or (ii) the expiration of the term of such Option.

Notwithstanding the foregoing provisions of this Section 7.5, an Option will not
be treated as an Incentive Stock Option unless at all times beginning on the
Grant Date and ending on the day three months (one year in the case of a
Participant who is “disabled” within the meaning of Section 22(e)(3) of the
Code) before the date of exercise of the Option, the Participant is an employee
of Carriage or an Affiliate (or a corporation or a parent or subsidiary
corporation of such corporation issuing or assuming an option in a transaction
to which Section 424(a) of the Code applies).

ARTICLE VIII

STOCK APPRECIATION RIGHTS

8.1 General. The Committee may grant Awards in the form of SARs in such numbers
and at such times as it shall determine. SARs shall vest and be exercisable in
whole or in such installments and at such times as may be determined by the
Committee. The price at which SARs may be exercised shall be determined by the
Committee but shall not be less than 100% of the Fair Market Value per share of
Common Stock on the Grant Date unless the SARs were granted through the
assumption of, or in substitution for, outstanding awards previously granted to
individuals who became Employees as a result of a merger, consolidation,
acquisition, or other corporate transaction involving the Company and comply
with Section 409A of the Code. The term of each SAR shall be as specified by the
Committee; provided, however, that no SARs shall be exercisable later than ten
years after the Grant Date. At the time of an Award of SARs, the Committee may,
in its sole discretion, prescribe additional terms, conditions, restrictions and
limitations applicable to the SARs, including without limitation rules
pertaining to the termination of employment (by reason of death, permanent and
total disability, or otherwise) of a

 

10



--------------------------------------------------------------------------------

Participant prior to exercise of the SARs, as it determines are necessary or
appropriate, provided they are not inconsistent with the Plan. The maximum
number of shares of Common Stock that may be subject to all SARs granted under
the Plan to any one Participant (i) during the fiscal year of Carriage in which
the Participant is first hired by the Company is 100,000 shares and (ii) during
each subsequent fiscal year is 100,000 shares; provided, however that if a SAR
is to be paid in cash, the number of shares of Common Stock subject to such SAR
shall not count toward the individual share limit set forth in this sentence.

8.2 Exercise of SARs. SARs shall be exercised by the delivery of a written
notice of exercise to Carriage, setting forth the number of whole shares of
Common Stock with respect to which the Award is being exercised. Upon the
exercise of SARs, the Participant shall be entitled to receive an amount equal
to the excess of the aggregate Fair Market Value of the shares of Common Stock
with respect to which the Award is exercised (determined as of the date of such
exercise) over the aggregate exercise price of such shares. Such amount shall be
payable to the Participant in cash or in shares of Common Stock, as provided in
the Award Agreement.

ARTICLE IX

RESTRICTED STOCK

9.1 General. Awards may be granted in the form of Restricted Stock in such
numbers and at such times as the Committee shall determine. The Committee shall
impose such terms, conditions and restrictions on Restricted Stock as it may
deem advisable, including without limitation providing for vesting upon the
achievement of specified performance goals pursuant to a Performance Award and
restrictions under applicable Federal or state securities laws. A Participant
shall not be required to make any payment for Restricted Stock unless required
by the Committee pursuant to Section 9.2.

9.2 Purchased Restricted Stock. The Committee may in its sole discretion require
a Participant to pay a stipulated purchase price for each share of Restricted
Stock.

9.3 Restricted Period. At the time an Award of Restricted Stock is granted, the
Committee shall establish a Restricted Period applicable to such Restricted
Stock. Each Award of Restricted Stock may have a different Restricted Period in
the sole discretion of the Committee; provided, however, that no Award of
Restricted Stock (other than an Award of Restricted Stock granted in the form of
a Performance Award or an Award of Restricted Stock granted to an Outside
Director) shall have a Restricted Period of less than three years.

9.4 Other Terms and Conditions. Restricted Stock shall constitute issued and
outstanding shares of Common Stock for all corporate purposes. Restricted Stock
awarded to a Participant under the Plan shall be registered in the name of the
Participant or, at the option of Carriage, in the name of a nominee of Carriage,
and shall be issued in book-entry form or represented by a stock certificate.
Subject to the terms and conditions of the Award Agreement, a Participant to
whom Restricted Stock has been awarded shall have the right to receive dividends
thereon during the Restricted Period, to vote the Restricted Stock and to enjoy
all other stockholder rights with respect thereto, except that (a) Carriage
shall retain custody of any certificates evidencing the Restricted Stock during
the Restricted Period, and (b) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the Restricted Stock during the
Restricted Period. A breach of the terms and conditions established by the
Committee pursuant to the Award of the Restricted Stock may result in a
forfeiture of the Restricted Stock. At the time of an Award of Restricted Stock,
the Committee may, in its sole discretion, prescribe additional terms,
conditions, restrictions and limitations applicable to the Restricted Stock,
including without limitation rules pertaining to the termination of employment
(by reason of death, permanent and total disability, retirement, cause or
otherwise) of a Participant prior to expiration of the Restricted Period.

 

11



--------------------------------------------------------------------------------

9.5 Miscellaneous. Nothing in this Article shall prohibit the exchange of shares
of Restricted Stock pursuant to a plan of merger or reorganization for stock or
other securities of Carriage or another corporation that is a party to the
reorganization, provided that the stock or securities so received in exchange
for shares of Restricted Stock shall, except as provided in Article XII, become
subject to the restrictions applicable to such Restricted Stock. Any shares of
Common Stock received as a result of a stock split or stock dividend with
respect to shares of Restricted Stock shall also become subject to the
restrictions applicable to such Restricted Stock.

ARTICLE X

PERFORMANCE AWARDS

10.1 General. Awards may be granted in the form of Performance Awards that may
be payable in the form of cash, shares of Common Stock, or a combination of
both, in such amounts and at such times as the Committee shall determine.
Performance Awards shall be conditioned upon the level of achievement of one or
more stated performance goals over a specified performance period that shall not
be shorter than one year. Without limiting the foregoing, no Performance Award
that is an Award of Restricted Stock or an Other Incentive Award shall have a
Restricted Period of less than one year. Performance Awards may be combined with
other Awards to impose performance criteria as part of the terms of such other
Awards.

10.2 Terms and Conditions. Each Award Agreement embodying a Performance Award
shall set forth (a) the amount, including a target and maximum amount if
applicable, a Participant may earn in the form of cash or shares of Common Stock
or a formula for determining such amount, (b) the performance criteria and level
of achievement versus such criteria that shall determine the amount payable or
number of shares of Common Stock to be granted, issued, retained and/or vested,
(c) the performance period over which performance is to be measured, (d) the
timing of any payments to be made, (e) restrictions on the transferability of
the Award, and (f) such other terms and conditions as the Committee may
determine that are not inconsistent with the Plan.

10.3 Code Section 162(m) Requirements. From and after the date on which
remuneration paid pursuant to the Plan becomes subject to the deduction
limitation of Section 162(m) of the Code, the Committee shall determine in its
sole discretion whether all or any portion of a Performance Award shall be
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code (the “162(m) Requirements”). The performance criteria
for any Performance Award that is intended to satisfy the 162(m) Requirements
shall be established in writing by the Committee based on one or more
performance goals as set forth in Section 10.4 not later than 90 days after
commencement of the performance period with respect to such Award, provided that
the outcome of the performance in respect of the goals remains substantially
uncertain as of such time. The maximum amount that may be paid in cash pursuant
to Performance Awards granted to a Participant with respect to a Carriage’s
fiscal year that are intended to satisfy the 162(m) Requirements is $1,000,000;
provided, however, that such maximum amount with respect to a Performance Award
that provides for a performance period longer than one fiscal year shall be the
foregoing limit multiplied by the number of full fiscal years in the performance
period. At the time of the grant of a Performance Award and to the extent
permitted under Code Section 162(m) and regulations thereunder for a Performance
Award intended to satisfy the 162(m) Requirements, the Committee may provide for
the manner in which the performance goals will be measured in light of specified
corporate transactions, extraordinary events, accounting changes and other
similar occurrences.

10.4 Performance Goals. The performance measure(s) to be used for purposes of
Performance Awards may be described in terms of objectives that are related to
the individual Participant or objectives that are Company-wide or related to a
subsidiary, division, department, region, function or business unit of the
Company in which the Participant is employed, and may consist of one or more or
any combination of the following criteria: (a) earnings or earnings per share
(whether on a pre-tax, after-tax, operational or

 

12



--------------------------------------------------------------------------------

other basis), (b) return on equity, (c) return on assets or net assets,
(d) return on capital or invested capital and other related financial measures,
(e) cash flow, (f) revenues, (g) income or operating income, (h) expenses or
expense levels, (i) one or more operating ratios, (j) stock price, (k) total
stockholder return, (l) market share, (m) operating profit, (n) profit margin,
(o) capital expenditures, (p) net borrowing, debt leverage levels, credit
quality or debt ratings, (q) the accomplishment of mergers, acquisitions,
dispositions, public offerings or similar extraordinary business transactions,
(r) net asset value per share, (s) economic value added and (t) individual
business objectives. The performance goals based on these performance measures
may be made relative to the performance of other business entities.

10.5 Certification and Negative Discretion. Prior to the payment of any
compensation pursuant to a Performance Award that is intended to satisfy the
162(m) Requirements, the Committee shall certify the extent to which the
performance goals and other material terms of the Award have been achieved or
satisfied. The Committee in its sole discretion shall have the authority to
reduce, but not to increase, the amount payable and the number of shares to be
granted, issued, retained or vested pursuant to a Performance Award.

ARTICLE XI

STOCK AWARDS AND OTHER INCENTIVE AWARDS

11.1 Stock Awards. Stock Awards may be granted to Participants upon such terms
and conditions as the Committee may determine; provided, however, that no Stock
Award (other than a Stock Award granted in the form of a Performance Award or a
Stock Award granted to an Outside Director) shall have a Restricted Period of
less than three years. Shares of Common Stock issued pursuant to Stock Awards
may be issued for cash consideration or for no cash consideration. The Committee
shall determine the number of shares of Common Stock to be issued pursuant to a
Stock Award.

11.2 Other Incentive Awards. Other Incentive Awards may be granted in such
amounts, upon such terms and at such times as the Committee shall determine;
provided, however, that no Other Incentive Award (other than an Other Incentive
Award granted in the form of a Performance Award or an Other Incentive Award
granted to an Outside Director) shall have a Restricted Period of less than
three years. Other Incentive Awards may be granted based upon, payable in or
otherwise related to, in whole or in part, shares of Common Stock if the
Committee, in its sole discretion, determines that such Other Incentive Awards
are consistent with the purposes of the Plan. Each grant of an Other Incentive
Award shall be evidenced by an Award Agreement that shall specify the amount of
the Other Incentive Award and the terms, conditions, restrictions and
limitations applicable to such Award. Payment of Other Incentive Awards shall be
made at such times and in such form, which may be cash, shares of Common Stock
or other property (or a combination thereof), as established by the Committee,
subject to the terms of the Plan.

ARTICLE XII

CORPORATE CHANGE

12.1 Vesting of Awards. Except as provided otherwise below in this Article or in
an Award Agreement at the time an Award is granted, notwithstanding anything to
the contrary in the Plan, if a Participant’s employment with the Company is
terminated for any reason other than death, Cause or Inability to Perform or if
a Participant voluntarily terminates employment for Good Reason, in either case
within the one-year period following a Corporate Change of Carriage, any time
periods, conditions or contingencies relating to the exercise or realization of,
or lapse of restrictions under, any Award shall be automatically accelerated or
waived so that:

(a) if no exercise of the Award is required, the Award may be realized in full
at the time of the occurrence of the Participant’s termination of employment; or

 

13



--------------------------------------------------------------------------------

(b) if exercise of the Award is required, the Award may be exercised in full
commencing on the date of the Participant’s termination of employment;

provided, however, that with respect to an Award that consists of deferred
compensation under Section 409A of the Code, in the event of a Corporate Change
that does not satisfy the requirements for a change in the ownership or
effective control of Carriage or a change in the ownership of a substantial
portion of the assets of Carriage within the meaning of Section 409A of the Code
and Treasury guidance and regulations related to Section 409A of the Code, then
delivery of payment with respect to such Award as provided above shall be
delayed until payment may be made to the Participant without negative tax
consequences to the Participant under Section 409A of the Code.

12.2 Replacement Awards. In the event all outstanding Awards are replaced in
connection with a Corporate Change by comparable types of awards of at least
substantially equivalent value, as determined by the Committee in its sole
discretion, such replacement awards shall provide for automatic acceleration or
waiver as provided in Section 12.1 in the event of a Participant’s involuntary
termination of employment with the Company other than for Cause or voluntary
termination of employment for Good Reason, as applicable, within the one-year
period following the Corporate Change of Carriage.

12.3 Cancellation of Awards. Notwithstanding the foregoing, on or prior to the
date of a Corporate Change, the Committee may take any of the following actions
with respect to all outstanding Awards, without the consent of any Participant:
(a) the Committee may require that Participants surrender their outstanding
Options and SARs in exchange for payment by the Company, in cash, Common Stock,
the securities of another company, or a combination thereof, as determined by
the Committee, in an amount equal to the amount, if any, by which the then Fair
Market Value of the shares of Common Stock subject to the Participant’s
unexercised Options and SARs exceeds the exercise price or grant price, and
(b) with respect to Participants holding Restricted Stock, Performance Awards or
Other Incentive Awards, the Committee may determine that such Participants shall
receive payment in settlement of such Awards (and dividend rights), in an amount
equivalent to the value of such Awards (and dividend rights) at the time of such
settlement.

ARTICLE XIII

AMENDMENT AND TERMINATION

13.1 Plan Amendment and Termination. The Board may at any time suspend,
terminate, amend or modify the Plan, in whole or in part; provided, however,
that no amendment or modification of the Plan shall become effective without the
approval of such amendment or modification by the holders of at least a majority
of the shares of Common Stock if (a) such amendment or modification increases
the maximum number of shares subject to the Plan (except as provided in
Article IV) or changes the designation or class of persons eligible to receive
Awards under the Plan, or (b) counsel for Carriage determines that such approval
is otherwise required by or necessary to comply with applicable law or the
listing requirements of the New York Stock Exchange or such other exchange or
association on which the Common Stock is then listed or quoted. An amendment to
the Plan shall not require stockholder approval if it curtails rather than
expands the scope of the Plan, nor if it is made to conform the Plan to new
statutory or regulatory requirements that arise after submission of the Plan to
stockholders for their approval, such as, without limitation, changes to Code
Section 409A, or regulations issued thereunder. Upon termination of the Plan,
the terms and provisions of the Plan shall, notwithstanding such termination,
continue to apply to Awards granted prior to such termination. Except as
otherwise provided herein, no suspension, termination, amendment or modification
of the Plan shall adversely affect in any material way any Award previously
granted under the Plan, without the consent of the Participant (or the Permitted
Transferee) holding such Award. Notwithstanding the foregoing, Carriage may
amend any Award Agreement to be exempt from

 

14



--------------------------------------------------------------------------------

Code Section 409A or to comply with the requirements of Code Section 409A or to
modify any provision that causes an Award that is intended to be classified as
an “equity instrument” under ASC Topic 718 to be classified as a liability on
Carriage’s financial statements.

13.2 Award Amendment and Cancellation. The Committee may amend the terms of any
outstanding Award granted pursuant to the Plan, but except as otherwise provided
herein, no such amendment shall adversely affect in any material way the
Participant’s (or a Permitted Transferee’s) rights under an outstanding Award
without the consent of the Participant (or the Permitted Transferee) holding
such Award.

ARTICLE XIV

MISCELLANEOUS

14.1 Award Agreements. After the Committee grants an Award under the Plan to a
Participant, Carriage and the Participant shall enter into an Award Agreement
setting forth the terms, conditions, restrictions and limitations applicable to
the Award and such other matters as the Committee may determine to be
appropriate. The Committee may permit or require a Participant to defer receipt
of the payment of cash or the delivery of shares of Common Stock that would
otherwise be due to the Participant in connection with any Award. Awards that
are not paid currently shall be recorded as payable on Carriage’s records for
the Plan. The terms and provisions of the respective Award Agreements need not
be identical. All Award Agreements shall be subject to the provisions of the
Plan, and in the event of any conflict between an Award Agreement and the Plan,
the terms of the Plan shall govern.

14.2 Listing; Suspension.

(a) As long as the Common Stock is listed on a national securities exchange or
system sponsored by a national securities association, the issuance of any
shares of Common Stock pursuant to an Award shall be conditioned upon such
shares being listed on such exchange or system. Carriage shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.

(b) If at any time counsel to Carriage or its Affiliates shall be of the opinion
that any sale or delivery of shares of Common Stock pursuant to an Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on Carriage or its Affiliates under the laws of any applicable jurisdiction,
Carriage or its Affiliates shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of such counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on Carriage or its Affiliates.

(c) Upon termination of any period of suspension under this Section, any Award
affected by such suspension that shall not then have expired or terminated shall
be reinstated as to all shares available before such suspension and as to shares
that would otherwise have become available during the period of such suspension,
but no such suspension shall extend the term of any Award unless otherwise
determined by the Committee in its sole discretion.

14.3 Additional Conditions. Notwithstanding anything in the Plan to the
contrary: (a) the Committee may, if it shall determine it necessary or desirable
in its sole discretion, at the time of grant of any Award or the issuance of any
shares of Common Stock pursuant to any Award, require the recipient of

 

15



--------------------------------------------------------------------------------

the Award or such shares of Common Stock, as a condition to the receipt thereof,
to deliver to Carriage a written representation of present intention to acquire
the Award or such shares of Common Stock for his own account for investment and
not for distribution, (b) the certificate for shares of Common Stock issued to a
Participant may include any legend that the Committee deems appropriate to
reflect any restrictions on transfer, and (c) all certificates for shares of
Common Stock delivered under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the SEC, any stock exchange or
association upon which the Common Stock is then listed or quoted, any applicable
federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions.

14.4 Transferability.

(a) All Awards granted to a Participant shall be exercisable during his lifetime
only by such Participant, or if applicable, a Permitted Transferee as provided
in subsection (c) of this Section; provided, however, that in the event of a
Participant’s legal incapacity, an Award may be exercised by his guardian or
legal representative. When a Participant dies, the personal representative,
beneficiary, or other person entitled to succeed to the rights of the
Participant may acquire the rights under an Award. Any such successor must
furnish proof satisfactory to Carriage of the successor’s entitlement to receive
the rights under an Award under the Participant’s will or under the applicable
laws of descent and distribution.

(b) Except as otherwise provided in this Section, no Award shall be subject to
execution, attachment or similar process, and no Award may be sold, transferred,
pledged, exchanged, hypothecated or otherwise disposed of, other than by will or
pursuant to the applicable laws of descent and distribution. Any attempted sale,
transfer, pledge, exchange, hypothecation or other disposition of an Award not
specifically permitted by the Plan or the Award Agreement shall be null and void
and without effect.

(c) If provided in the Award Agreement, Nonqualified Stock Options may be
transferred by a Participant to a Permitted Transferee. For purposes of the
Plan, “Permitted Transferee” means (i) a member of a Participant’s immediate
family, (ii) any person sharing the Participant’s household (other than a tenant
or employee of the Participant), (iii) trusts in which a person listed in (i) or
(ii) above has more than 50% of the beneficial interest, (iv) a foundation in
which the Participant or a person listed in (i) or (ii) above controls the
management of assets, (v) any other entity in which the Participant or a person
listed in (i) or (ii) above owns more than 50% of the voting interests, provided
that in the case of the preceding clauses (i) through (v), no consideration is
provided for the transfer, and (vi) any transferee permitted under applicable
securities and tax laws as determined by counsel to Carriage. In determining
whether a person is a “Permitted Transferee,” immediate family members shall
include a Participant’s child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships.

(d) Incident to a Participant’s divorce, the Participant may request that
Carriage agree to observe the terms of a domestic relations order which may or
may not be part of a qualified domestic relations order (as defined in Code
Section 414(p)) with respect to all or a part of one or more Awards made to the
Participant under the Plan. Carriage’s decision regarding such a request shall
be made by the Committee, in its sole and absolute discretion, based upon the
best interests of Carriage. The Committee’s decision need not be uniform among
Participants. As a condition of participation, a Participant agrees to hold
Carriage harmless from any claim that may arise out of Carriage’s observance of
the terms of any such domestic relations order.

 

16



--------------------------------------------------------------------------------

14.5 Withholding Taxes. The Company shall be entitled to deduct from any payment
made under the Plan, regardless of the form of such payment, the amount of all
applicable income and employment taxes required by law to be withheld with
respect to such payment, may require the Participant to pay to the Company such
withholding taxes prior to and as a condition of the making of any payment or
the issuance or delivery of any shares of Common Stock under the Plan, and shall
be entitled to deduct from any other compensation payable to the Participant any
withholding obligations with respect to Awards. In accordance with any
applicable administrative guidelines it establishes, with respect to a
Participant who is not a Section 16 Participant, the Committee may allow such
Participant to pay the amount of taxes required by law to be withheld from or
with respect to an Award by (i) withholding shares of Common Stock from any
payment of Common Stock due as a result of such Award, or (ii) permitting the
Participant to deliver to the Company previously acquired shares of Common
Stock, in each case having an aggregate Fair Market Value equal to the amount of
such required withholding taxes. No payment shall be made and no shares of
Common Stock shall be issued pursuant to any Award unless and until the
applicable tax withholding obligations have been satisfied. Notwithstanding the
foregoing, a Section 16 Participant shall satisfy the tax withholding
obligations with respect to an Award by either (x) tendering a cash payment to
the Company or (y) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable to such Section 16
Participant as a result of the exercise or acquisition of Common Stock under the
Award. In the event that shares of Common Stock that would otherwise be issued
pursuant to an Award are used to satisfy such withholding obligations, the
number of shares of Common Stock which may be withheld or surrendered shall be
limited to the number of shares of Common Stock which have a Fair Market Value
(which, in the case of a broker-assisted transaction, shall be determined by the
Committee, consistent with applicable provisions of the Code), on the date of
withholding, equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income. No payment shall be made and no shares of Common Stock shall be issued
pursuant to any Award unless and until the applicable tax withholding
obligations have been satisfied.

14.6 No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award granted hereunder, provided that
the Committee in its sole discretion may round fractional shares down to the
nearest whole share or settle fractional shares in cash.

14.7 Notices. All notices required or permitted to be given or made under the
Plan or pursuant to any Award Agreement (unless provided otherwise in such Award
Agreement) shall be in writing and shall be deemed to have been duly given or
made if (a) delivered personally, (b) transmitted by first class registered or
certified United States mail, postage prepaid, return receipt requested,
(c) sent by prepaid overnight courier service, or (d) sent by telecopy or
facsimile transmission, with confirmation receipt, to the person who is to
receive it at the address that such person has theretofore specified by written
notice delivered in accordance herewith. Such notices shall be effective (i) if
delivered personally or sent by courier service, upon actual receipt by the
intended recipient, (ii) if mailed, upon the earlier of five days after deposit
in the mail or the date of delivery as shown by the return receipt therefor, or
(iii) if sent by telecopy or facsimile transmission, when the answer back is
received. Carriage or a Participant may change, at any time and from time to
time, by written notice to the other, the address that it or such Participant
had theretofore specified for receiving notices. Until such address is changed
in accordance herewith, notices hereunder or under an Award Agreement shall be
delivered or sent (A) to a Participant at his address as set forth in the
records of the Company or (B) to Carriage at the principal executive offices of
Carriage clearly marked “Attention: Chief Financial Officer.”

14.8 Clawback. To the extent required by (i) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, any SEC rule or any applicable securities exchange
listing standards and/or (ii) any policy that may be adopted by the

 

17



--------------------------------------------------------------------------------

Board, Awards and amounts paid or payable pursuant to or with respect to Awards
shall be subject to clawback to the extent necessary to comply with such law(s)
and/or policy, which clawback may include forfeiture, repurchase and/or
recoupment of Awards and amounts paid or payable pursuant to or with respect to
Awards.

14.9 Compliance with Law and Stock Exchange or Association Requirements. In
addition, it is the intent of Carriage that Options designated Incentive Stock
Options comply with the applicable provisions of Section 422 of the Code, and
that Awards intended to constitute “qualified performance-based awards” comply
with the applicable provisions of Section 162(m) of the Code and that any
deferral of the receipt of the payment of cash or the delivery of shares of
Common Stock that the Committee may permit or require, and all Awards either be
exempt from Code section 409A or, if not exempt, comply with the requirements of
Section 409A of the Code. To the extent that any legal requirement of Section 16
of the Exchange Act or Sections 422, 162(m) or 409A of the Code as set forth in
the Plan ceases to be required under Section 16 of the Exchange Act or
Sections 422, 162(m) or 409A of the Code, that Plan provision shall cease to
apply. Any provision of the Plan to the contrary notwithstanding, the Committee
may revoke any Award if it is contrary to law, governmental regulation, or stock
exchange or association requirements or modify an Award to bring it into
compliance with any government regulation or stock exchange or association
requirements. The Committee may agree to limit its authority under this Section.

14.10 California Blue Sky Laws. Prior to the effective registration of the
Common Stock under Section 12 of the Exchange Act, (a) Carriage shall deliver a
balance sheet and an income statement at least annually to each Participant who
performs services in the State of California, unless such Participant is a key
employee whose duties in connection with the Company assure such Participant
access to equivalent information, (b) the Committee may not impose upon any
Award grant made to a Participant who performs services in the State of
California a vesting schedule that is more restrictive than 20 percent per year
vesting, with the initial vesting to occur not later than one year after the
Award’s grant date; provided, however, that such vesting limitation shall not be
applicable to any Award grants made to individuals who are officers of Carriage,
and (c) with respect to California Participants (including any individual whose
Award is based in whole or in part on services performed in California), the
Plan shall otherwise be administered in accordance with California Corporations
Code Section 25102(o) and California Code of Regulations, Title 10,
Sections 260.140.41, 260.140.42, 260.140.45, and 260.140.46.

14.11 Binding Effect. The obligations of Carriage under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of Carriage, or upon any successor
corporation or organization succeeding to all or substantially all of the assets
and business of Carriage. The terms and conditions of the Plan shall be binding
upon each Participant and his Permitted Transferees, heirs, legatees,
distributees and legal representatives.

14.12 Severability. If any provision of the Plan or any Award Agreement is held
to be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of the Plan or such agreement, as the case may
be, but such provision shall be fully severable and the Plan or such agreement,
as the case may be, shall be construed and enforced as if the illegal or invalid
provision had never been included herein or therein.

14.13 No Restriction of Corporate Action. Nothing contained in the Plan shall be
construed to prevent Carriage or any Affiliate from taking any corporate action
(including any corporate action to suspend, terminate, amend or modify the Plan)
that is deemed by Carriage or such Affiliate to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the Plan or
any Awards made or to be made under the Plan. No Participant or other person
shall have any claim against Carriage or any Affiliate as a result of such
action.

 

18



--------------------------------------------------------------------------------

14.14 Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws (and not the principles relating to conflicts of laws) of
the State of Texas except as superseded by applicable federal law.

14.15 No Right, Title or Interest in Company Assets. No Participant shall have
any rights as a stockholder of Carriage as a result of participation in the Plan
until the date of issuance of Common Stock in his name and, in the case of
Restricted Stock, unless and until such rights are granted to the Participant
pursuant to the Plan. To the extent any person acquires a right to receive
payments from the Company under the Plan, such rights shall be no greater than
the rights of an unsecured general creditor of the Company, and such person
shall not have any rights in or against any specific assets of the Company. All
Awards shall be unfunded.

14.16 Risk of Participation. Nothing contained in the Plan shall be construed
either as a guarantee by Carriage or the Affiliates, or their respective
stockholders, directors, officers or employees, of the value of any assets of
the Plan or as an agreement by Carriage or the Affiliates, or their respective
stockholders, directors, officers or employees, to indemnify anyone for any
losses, damages, costs or expenses resulting from participation in the Plan.

14.17 No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including without limitation Carriage and the Affiliates and their
respective directors, officers, agents and employees, makes any representation,
commitment or guarantee that any tax treatment, including without limitation
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to any Awards or payments thereunder made to or for the
benefit of a Participant under the Plan or that such tax treatment will apply to
or be available to a Participant on account of participation in the Plan.

14.18 Continued Employment. Nothing contained in the Plan or in any Award
Agreement shall confer upon any Participant the right to continue in the employ
of the Company, or interfere in any way with the rights of the Company to
terminate a Participant’s employment at any time, with or without cause. The
loss of existing or potential profit in Awards will not constitute an element of
damages in the event of termination of employment for any reason, even if the
termination is in violation of an obligation of Carriage or an Affiliate to the
Participant.

14.19 Miscellaneous. Headings are given to the articles and sections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction of the Plan or any
provisions hereof. The use of the masculine gender shall also include within its
meaning the feminine. Wherever the context of the Plan dictates, the use of the
singular shall also include within its meaning the plural, and vice versa.

 

19